OPINION
{¶ 1} Monica Moore was found guilty after a trial by jury of carrying a concealed weapon, a felony of the fourth degree. Moore was sentenced to community control sanctions. Moore advances a single assignment of error as follows:
 {¶ 2} "The Trial Court Erred By Overruling Defendant's Motion For Acquittal Of Carrying A Concealed Weapon, Since R.C. 2923.12
Is Unconstitutional."
 {¶ 3} Moore's argument is based exclusively on Klein v. Leis,146 Ohio App.3d 526, 2002-Ohio-1634, a case in which the Court of Appeals for Hamilton County determined that R.C. 2923.12 is unconstitutional.
 {¶ 4} Because the Supreme Court of Ohio accepted jurisdiction of this case on September 4, 2002, we deferred deciding this appeal until such time as the supreme court ruled.
 {¶ 5} On September 24, 2003, the supreme court determined that R.C. 2923.12 is constitutional. See Klein v. Leis, 99 Ohio St.3d 537,2003-Ohio-4779. Based on the ruling of the supreme court in Klein v.Leis, the judgment appealed from in this case will be affirmed.
BROGAN, J. and GRADY, J., concur.